Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to remark and amendment filed on 3/11/2021. TD filed and approved on 4/29/2021.
b.    	Claims 21-39 are allowed.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in by the phone with Mr. Xin Xie (Reg. No. 70,890) on 4/28/2021.

The application has been amended as follows: 
This amendment will replace all prior versions and listings of claims in the application.  The amendment is based on claims filed on 3/11/2021.  Please see the attached Examiner’s Amendment.



		Reason for Allowance			
	In view of the amendment and updated search with further consideration, claims 21-39 are allowed as the prior art of record, the combined teaching of McGrew and Gupta fails to disclose the features in a particular manner as claimed.
	McGrew discloses entity resolution in a database comprises receiving imported data comprising imported data entities each having properties each having values; receiving first user input that selects the imported data entities for resolution to existing data entities in a database; receiving second user input that specifies matching criteria for matching the imported data entities to the existing data entities, wherein each of the matching criteria comprises a matching technique; matching the imported data entities to the existing data entities using the matching criteria, resulting in creating and storing matched entity information, wherein the matched entity information is organized in matched entity data sets associated with subsets of the matching criteria that were matched; consolidating the imported data entities into the existing data entities; storing the first user input and second user input as a named criteria set for use in subsequent entity resolution operations. 
	Gupta discloses merger and duplicate resolution for contact information across platforms is managed employing contact objects and aggregating the contact objects into contact models. Contact data from internal and/or external data stores may be retrieved and contact objects created for each contact from each contact store. A contact model for each contact entity may be created by aggregating contact data from contact objects across the contact stores. The aggregation may include duplicate resolution through weighting of communication system types, 
	However, the combined teaching of McGrew and Gupta fails to teach  receiving a source object stored in a first object model and associated with an entity, the source object containing at least two of an attribute, a file, an image, and a video; conducting a search query corresponding to a target object, the target object containing at least two of a second attribute, a second file, a second image, and a second video; identifying one or more aliases for the source object based on a match between respective attributes, files, images or videos of the source object and the one or more aliases; identifying one or more second aliases for the target object based on a match between respective attributes, files, images or videos of the target object and the one or more second aliases; identifying, based on a common alias between the source object and the target object, a match between the source object and the target object, the common alias including a term absent from both the source object and the target object, wherein each term in the common alias is distinct from each term in the target object; in response to identifying a match between the source object and the target object, consolidating the source object and the target object to create a consolidated data object, wherein the consolidated data object includes at least two of the attribute, the file, the image, and the video and at least two of the second attribute, the second file, the second image, and the second video; and removing the target object and the source object and replacing the target object and the source object with the consolidated data object.
					


						Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168